Exhibit 10.2 AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
August 2, 2013, among ENERSYS, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as Subsidiary Guarantors (the “Subsidiary
Guarantors”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”), Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), and Bank of America, N.A.,
as Collateral Agent (in such capacity, the “Collateral Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, Wells Fargo Bank,
National Association, as Syndication Agent, and RB International Finance (USA)
LLC and PNC Bank, National Association, as Co-Documentation Agents and
Co-Managers, are parties to a Credit Agreement, dated as of March 29, 2011 (as
amended, modified or otherwise supplemented prior to the date hereof, the
“Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend or otherwise modify certain provisions of the
Credit Agreement and the Required Lenders wish to consent to certain future
modifications of the Credit Documents, in each case as herein provided.

NOW, THEREFORE, IT IS AGREED:

 

I.

Amendments and Modifications to Credit Agreement.

1.      The definition of “Available JV Basket Amount” appearing in Section 1 of
the Credit Agreement is hereby amended by (i) deleting the text “$150,000,000”
appearing in said definition and inserting the text “$175,000,000” in lieu
thereof and (ii) deleting each reference to the text “Effective Date” appearing
in such definition and inserting the text “Second Amendment Effective Date” in
lieu thereof.

2.      The definition of “Base Rate” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the second sentence of said definition
in its entirety.

3.      The definition of “BBA LIBOR” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting “BBA” in said definition and placing the
definition in its entirety in appropriate alphabetical order.

4.      The definition of “Existing Overdraft Facilities” appearing in Section 1
of the Credit Agreement is hereby amended by deleting the text “Initial
Borrowing Date” appearing in said definition and inserting the text “Second
Amendment Effective Date” in lieu thereof.

 

-6-



--------------------------------------------------------------------------------

5.      The definition of “Eurodollar Rate” appearing in Section 1 of the Credit
Agreement is hereby amended by (i) inserting the text “(a)” immediately before
the text “for any Interest Period” appearing in such definition, (ii) inserting
the text “or the successor thereto if the British Bankers Association is no
longer making a LIBOR rate available” immediately after the text “British
Bankers Association LIBOR Rate”, (iii) deleting the text “BBA” in each place it
appears in such definition and (iv) inserting the following text as new clause
(b) at the end of said definition:

“(b)      for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in U.S. Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.”

6.      The definition of “Permitted Refinancing” appearing in Section 1 of the
Credit Agreement is hereby amended by inserting the text “and any other
intercompany Indebtedness set forth on Part A of Schedule IV” immediately after
the text “Scheduled Existing Indebtedness” appearing in said definition.

7.      The definition of “Revolving Loan Maturity Date” appearing in Section 1
of the Credit Agreement is hereby amended by deleting the text “March 31, 2016”
appearing in said definition and inserting the text “September 30, 2018” in lieu
thereof.

8.      Section 1 of the Credit Agreement is hereby further amended by inserting
the following new definitions in the appropriate alphabetical order in said
Section:

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of August 2, 2013, among the Borrower, the Administrative Agent, the Collateral
Agent and various Lenders party thereto.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

9.      Section 2.09 of the Credit Agreement is hereby amended by deleting the
text “nine or” appearing in clause (x) of the first sentence of said Section.

10.    Section 8.20 of the Credit Agreement is hereby amended by inserting the
text “(as in effect on the Effective Date)” after the text “Part A of Schedule
IV” and the text “Existing Overdraft Facilities” appearing in said Section.

 

-7-



--------------------------------------------------------------------------------

11.    Section 9.14(a) of the Credit Agreement is hereby amended by inserting
the text “plus (z) the Aggregate Consideration attributable to all Persons and
assets purchased or acquired pursuant to all such Permitted Acquisitions after
the Effective Date and prior to the Second Amendment Effective Date which do not
become Credit Parties or Collateral directly held by a Credit Party” after the
text “(y) the Available Amount then in effect” appearing in said Section.

12.    Section 10.02(xix)(3) of the Credit Agreement is hereby amended by
deleting the text “$150,000,000” appearing in said Section and inserting the
text “the sum of $150,000,000 plus the aggregate amount of the proceeds received
from all IRB Sale-Leaseback Transactions entered into pursuant to this clause
(xix) after the Effective Date and prior to the Second Amendment Effective Date”
in lieu thereof.

13.    Section 10.02(xxi) of the Credit Agreement is hereby amended by deleting
the text “$30,000,000” appearing in said Section and inserting the text “the sum
of $30,000,000 plus the aggregate amount of the proceeds received from all
assets disposed of pursuant to this clause (xxi) after the Effective Date and
prior to the Second Amendment Effective Date” in lieu thereof.

14.    Section 10.03(iv) of the Credit Agreement is hereby amended by deleting
the text “Initial Borrowing Date” appearing in said Section and inserting the
text “Second Amendment Effective Date” in lieu thereof.

15.    Section 10.04(ii) of the Credit Agreement is hereby amended by deleting
the text “Scheduled Existing Indebtedness outstanding on the Initial Borrowing
Date” appearing in said Section and inserting the text “Indebtedness outstanding
on the Second Amendment Effective Date” in lieu thereof.

16.    Section 10.05(v) of the Credit Agreement is hereby amended by deleting
the text “Initial Borrowing Date” appearing in said Section and inserting the
text “Second Amendment Effective Date” in lieu thereof.

17.    Section 10.05(xiv) of the Credit Agreement is hereby amended by inserting
the text “after the Second Amendment Effective Date” immediately after each
reference to the text “pursuant to this clause (xiv)” appearing in said Section.

18.    Section 10.05(xvi) of the Credit Agreement is hereby amended by
(i) deleting the text “2.00 to 1.00” appearing therein and inserting the text
“2.50 to 1.00” in lieu thereof, (ii) inserting the text “and” before the text
“(y)” appearing in said Section and (iii) deleting the text “, and (z) in the
case of any Investment made in reliance on this clause (xvi) in excess of
$10,000,000, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to the Borrower’s knowledge, compliance with the requirements of the
preceding clauses (x) and (y), containing the calculations of compliance (in
reasonable detail) with preceding clause (y) and identifying whether such
Investment is made in reliance on clause (i) or (ii) or both” appearing in said
Section.

 

-8-



--------------------------------------------------------------------------------

19.    Section 10.06(v) of the Credit Agreement is hereby amended by deleting
the text “2.00 to 1.00” appearing therein and inserting the text “2.50 to 1.00”
in lieu thereof, (ii) inserting the text “and” before the text “(y)” appearing
in said Section and (iii) deleting the text “, and (z) in the case of any
Dividend made in reliance on this clause (v) in excess of $10,000,000, the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to the
Borrower’s knowledge, compliance with the requirements of preceding clauses
(x) and (y), containing the calculations of compliance (in reasonable detail)
with preceding clause (y) and identifying whether such Dividend is made in
reliance on clause (i) or (ii) or both” appearing in said Section.

20.    Section 10.06(vi) of the Credit Agreement is hereby amended by
(i) deleting the text “pay cash Dividends on Borrower Common Stock” appearing in
said Section and inserting the text “effect cash Dividends with respect to
Borrower Common Stock (whether through payments of dividends, redemptions,
purchases or otherwise)” in lieu thereof, (ii) deleting the text “Initial
Borrowing Date” appearing in said Section and inserting the text “Second
Amendment Effective Date” in lieu thereof, (iii) inserting the text “and” before
the text “(III)” appearing in said Section and (iv) deleting the text “, and
(IV) the Borrower shall furnish to the Administrative Agent a certificate from
an Authorized Officer of the Borrower certifying to the best of his or her
knowledge as to compliance with the requirements of this Section 10.06(vi) and,
if applicable, containing the calculations (in reasonable detail) required by
the preceding clause (II)” appearing in said Section.

21.    Section 10.06(xi) of the Credit Agreement is hereby amended by deleting
the word “and” at the end of said Section.

22.    Section 10.06(xii) of the Credit Agreement is hereby amended by deleting
the period (“.”) at the end of said Section and inserting the text “; and” in
lieu thereof.

23.    Section 10.06 of the Credit Agreement is hereby further amended by
inserting the following new clause (xiii) at the end of Section:

“(xiii) the Borrower may declare and pay cash Dividends on Borrower Common Stock
in the form of dividends or distributions, so long as (I) no Default or Event of
Default then exists or would exist after giving effect to the respective
Dividend, (II) calculations are made by the Borrower demonstrating compliance
with the covenants contained in Sections 10.08 and 10.09 as of the last day of
the Calculation Period then most recently ended, determined on a Pro Forma Basis
after giving effect to the incurrence of any Indebtedness to finance such
Dividend and (III) the aggregate amount of all cash Dividends paid in reliance
on this clause (xiii) shall not exceed $50,000,000 in any calendar year.”.

24.    Section 10.12 of the Credit Agreement is hereby amended by deleting the
text “2.00 to 1.00” appearing in clause (2) of the proviso at the end of said
Section and inserting the text “2.50 to 1.00” in lieu thereof.

 

-9-



--------------------------------------------------------------------------------

25.    Schedule I to the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and replacing the same with new Schedule I attached
hereto.

26.    Part A of Schedule IV to the Credit Agreement is hereby amended by
deleting such Part A in its entirety and replacing the same with new Part A of
Schedule IV attached hereto.

27.    Part B of Schedule IV to the Credit Agreement is hereby amended by
deleting such Part B in its entirety and replacing the same with new Part B of
Schedule IV attached hereto.

28.    Part A of Schedule VI to the Credit Agreement is hereby amended by
deleting such Part A in its entirety and replacing the same with new Part A of
Schedule VI attached hereto.

29.    Part B of Schedule VI to the Credit Agreement is hereby amended by
deleting such Part B in its entirety and replacing the same with new Part B of
Schedule VI attached hereto.

30.    Schedule IX to the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and replacing the same with new Schedule IX attached
hereto.

 

II.

Consent.

By its execution hereof, each Credit Party and each Lender party hereto hereby
consents and agrees that the Administrative Agent, the Collateral Agent and the
respective Credit Parties party thereto may enter into any amendments or
supplements to the Credit Documents, in form and substance reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the Borrower
and without the need to obtain any further consent of any Lender, to the extent
that such amendment or supplement is delivered in order to cause such Credit
Document to be substantially in conformity with the riders attached hereto as
Exhibit A and the text of the LSTA Market Advisory, dated February 1, 2013,
titled “Swap Regulations’ Implications for Loan Documentation” (with such
modifications thereto as are reasonably acceptable to the Administrative Agent,
the Collateral Agent and the Borrower) and to ensure that the Borrower Guaranty
and the Subsidiaries Guaranty exclude any guaranty of the Relevant Guaranteed
Obligations or Other Obligations (as defined in the Subsidiaries Guaranty), as
applicable, with respect to Secured Hedging Agreements (as defined in the
Subsidiaries Guaranty) by an entity that is not an “eligible contract
participant” (as defined in Section 2(e) of the Commodity Exchange Act, as
amended by Title VII of the Dodd-Frank Act).

 

-10-



--------------------------------------------------------------------------------

III.

Miscellaneous Provisions.

1.      In order to induce the Lenders to enter into this Second Amendment, the
Borrower hereby represents and warrants that:

(a)      no Default or Event of Default exists as of the Second Amendment
Effective Date, both before and after giving effect to this Second Amendment;
and

(b)      all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date both before and after giving
effect to this Second Amendment, with the same effect as though such
representations and warranties had been made on and as of the Second Amendment
Effective Date (it being understood that any representation or warranty made as
of a specified date shall be true and correct in all material respects as of
such specified date).

2.      This Second Amendment is limited as specified and shall not constitute a
modification, acceptance, consent to, deviation from or waiver of any other
provision of the Credit Agreement or any other Credit Document. This Second
Amendment constitutes a “Credit Document” for purposes of the Credit Agreement
and the other Credit Documents.

3.      This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

4.      THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

5.      This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i)      the Borrower, each Subsidiary Guarantor, the Required Lenders
(determined immediately prior to the Second Amendment Effective Date and the
replacement of certain Lenders on such date pursuant to Section 2.13 and
13.01(b) of the Credit Agreement and the related assignment documentation) and
each RL Lender (excluding any Replaced Lender replaced pursuant to Sections 2.13
of the Credit Agreement on the Second Amendment Effective Date (immediately
prior to giving effect thereto) but including any Replacement Lender that
becomes an RL Lender pursuant to Section 2.13 of the Credit Agreement and the
related assignment documentation on the Second Amendment Effective Date
(immediately prior to giving effect thereto)) shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered by
way of facsimile or other electronic transmission) the same to the
Administrative Agent at White & Case LLP, Attention: Project EnerSys (facsimile:
212-354-8113 / e-mail: myip@whitecase.com);

 

-11-



--------------------------------------------------------------------------------

(ii)      the Administrative Agent shall have received from each Credit Party
party to this Second Amendment, a certificate, dated the Second Amendment
Effective Date, signed by the secretary or any assistant secretary of such
Credit Party and attested to by an Authorized Officer of such Credit Party,
substantially in the form of Exhibit F to the Credit Agreement with appropriate
insertions, together with copies of the certificate of incorporation, by-laws,
operating agreement or other equivalent organizational documents (in each case,
to the extent amended or otherwise modified since the Initial Borrowing Date, or
to the extent not delivered on such date) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably satisfactory to the Administrative Agent;

(iii)      the Administrative Agent shall have received all information and
copies of all certificates, documents and papers, including records of Company
proceedings and governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent may
have reasonably requested in connection therewith, such documents and papers
where appropriate to be certified by proper Company or governmental authorities;

(iv)      the Administrative Agent shall have received a solvency certificate
from the chief financial officer of the Borrower in the form of Exhibit J to the
Credit Agreement, except that such certificate shall be dated the Second
Amendment Effective Date and shall be modified (to the satisfaction of the
Administrative Agent) to provide that such certificate is being provided after
giving effect to the Second Amendment;

(v)      the Administrative Agent shall have received from Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel to the Credit Parties, an opinion addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Second Amendment Effective Date in form and substance satisfactory to
the Administrative Agent, and covering such matters incident to this Second
Amendment and the transactions contemplated herein as the Administrative Agent
may reasonably request (including an opinion as to the due authorization,
execution and delivery of this Second Amendment);

(vi)      the Borrower shall have paid to the Administrative Agent and the
Lenders all fees, costs and expenses (including, without limitation, legal fees
and expenses) payable to the Administrative Agent and the Lenders to the extent
then due under the terms of the Credit Documents; and

(vii)      the Borrower shall have paid to the Administrative Agent for the
account of each Lender which has executed and delivered to the Administrative
Agent (or its designee) a counterpart hereof by no later than 5:00 p.m. (New
York City time) on August 1, 2013 (or, if later, on the Second Amendment
Effective Date), a non-refundable cash fee (the “Upfront Fee”) in U.S. Dollars
in an amount equal to 10 basis points (0.10%) on an amount equal to the
aggregate principal amount of the Revolving Loan Commitment of such Lender as in
effect on the Second Amendment Effective Date (immediately after giving effect
thereto), which Upfront Fee shall not be subject to counterclaim or set-off, or
be otherwise affected by, any claim or dispute relating to any other matter.

 

-12-



--------------------------------------------------------------------------------

6.      By executing and delivering a copy hereof, each Credit Party hereby
agrees that, after giving effect to this Second Amendment, all Obligations shall
be guaranteed pursuant to the various Guaranties in accordance with the terms
and provisions thereof and shall be secured pursuant to the Security Documents
in accordance with the terms and provisions thereof.

7.      From and after the Second Amendment Effective Date, all references in
the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

*            *            *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

ENERSYS By:         /s/ Michael J. Schmidtlein   Name: Michael J. Schmidtlein  
Title: Senior Vice President Finance and Chief Financial Officer

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as Administrative

    Agent and Collateral Agent

By:       /s/ Alan Tapley   Name: Alan Tapley   Title: Assistant Vice President

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

          BANK OF AMERICA N.A.

    By:           /s/ Marc Sanchez        

Name: Marc Sanchez

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        Branch Banking and Trust Company

    By:           /s/ Glenn A. Page        

Name: Glenn A. Page

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      The Bank of Tokyo-Mitsubishi UFJ, Ltd.        

    By:           /s/ Adrienne Young        

Name: Adrienne Young

Title: Vice-President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        Citizens Bank of Pennsylvania

    By:           /s/ Devon Starks        

Name: Devon Starks

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      DZ BANK AG

     

Deutsche Zentral-Genossenschaftsbank

Frankfurt am Main

New York Branch

    By:           /s/ Paul Fitzpatrick        

Name: Paul Fitzpatrick

Title: Senior Vice President

      By:           /s/ Oliver Hildenbrand        

Name: Oliver Hildenbrand

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      Fifth Third Bank

      By:           /s/ Susan Waters        

Name: Susan Waters

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      First National Bank of Pennsylvania

    By:           /s/ Diane Geisler        

Name: Diane Geisler

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        FIRST NIAGARA BANK, N.A.

      By:           /s/ Thomas R. Keiser        

Name: Thomas R. Keiser

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        HSBC Bank USA, N.A.

      By:           /s/ Nicholas R. Lotz        

Name: Nicholas R. Lotz

Title: Senior Vice President – Team Leader

   

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      Intesa Sanpaolo S.p.A, New York Branch        

    By:           /s/ Manuela Insana        

Name: Manuela Insana

Title: VP & Relationship Manager

      By:           /s/ Sergio Maggioni        

Name: Sergio Maggioni

Title: FVP

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        JPMORGAN CHASE BANK, N.A,

    By:           /s/ Anthony Galea        

Name: Anthony Galea

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        NATIONAL PENN BANK

    By:           /s/ Bruce G. Smith        

Name: Bruce G. Smith

Title: EVP

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        PNC Bank, National Association

      By:           /s/ John Wilden        

Name: John Wilden

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

RB INTERNATIONAL FINANCE (USA) LLC

    By:           /s/ John A. Valiska        

Name: John A. Valiska

Title: First Vice President

      By:           /s/ Christoph Hoedl        

Name: Christoph Hoedl

Title: First Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

        Sovereign Bank, N.A.

      By:           /s/ Brett A. Gibble        

Name: Brett A. Gibble

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:     SVENSKA HANDELSBANKEN (AB) PUBL     By:           /s/
Mark Cleary        

Name: Mark Cleary

Title: Senior Vice President

      By:           /s/ Nancy D’Albert        

Name: Nancy D’Albert

Title: Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      TD Bank, N.A.

      By:           /s/ David Perlman        

Name: David Perlman

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      THE NORTHERN TRUST COMPANY

    By:           /s/ Andrew Holtz        

Name: Andrew Holtz

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS

  NAME OF INSTITUTION:    

      Wells Fargo Bank National Association

    By:           /s/ Frank Kulp        

Name: Frank Kulp

Title: Senior Vice President

     

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement, an Assignor under, and as defined in, the Security
Agreement and a Pledgor under, and as defined in, the Pledge Agreement, in each
case, referenced in the foregoing Second Amendment, hereby consents to the
entering into of the Second Amendment and agrees to the provisions thereof
(including, without limitation, Section 6 of Part III thereof).

 

ENERSYS CAPITAL INC.

By:

 

    /s/ Richard W. Zuidema

 

    Name: Richard W. Zuidema

 

    Title: Executive Vice President

ENERSYS DELAWARE INC.

By:

 

    /s/ Richard W. Zuidema

 

    Name: Richard W. Zuidema

 

    Title: President

ENERSYS ENERGY PRODUCTS INC.

By:

 

    /s/ Richard W. Zuidema

 

    Name: Richard W. Zuidema

 

    President

ESFINCO, INC.

By:

 

    /s/ Richard W. Zuidema

 

    Name: Richard W. Zuidema

 

    Title: Vice President

ESRMCO, INC.

By:

 

    /s/ Richard W. Zuidema

 

    Name: Richard W. Zuidema

 

    Title: Vice President

 

Enersys 2013 Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

New Definitions to Carve Out Non-ECPs:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Swap Obligation” means, with respect to any Guarantor, any Other Obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

Related Changes to Existing Definitions:

The defined term or terms used in each Guaranty or other Credit Documents to
identify the obligations guaranteed or secured, typically terms like
“Obligations” or “Guaranteed Obligations” and “Secured Obligations”, should
specifically exclude all Excluded Swap Obligations.

Keepwell Provision for Insertion into the Subsidiaries Guaranty (and Related
Defined Term):

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section [        ] for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section [        ],
or otherwise under this Guaranty, as it relates to such other Credit Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Guarantied Obligations have been paid in full. Each Qualified ECP Guarantor
intends that this Section [        ] constitute, and this Section [        ]
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.



--------------------------------------------------------------------------------

SCHEDULE I

 

  Lender

        Commitment    

  Bank of America, N.A.

       $30,000,000.00    

  Wells Fargo Bank, National Association

       $30,000,000.00    

  TD Bank, N.A.

       $30,000,000.00    

  PNC Bank, National Association

       $25,000,000.00    

  RB International Finance (USA) LLC

       $25,000,000.00    

  Citizens Bank of Pennsylvania

       $20,000,000.00    

  JPMorgan Chase Bank, N.A.

       $20,000,000.00    

  The Bank of Tokyo-Mitsubishi UFJ, Ltd.

       $20,000,000.00    

  HSBC Bank USA, N.A.

       $20,000,000.00    

  Sovereign Bank, N.A.

       $18,000,000.00    

  National Penn Bank

       $16,000,000.00    

  Branch Banking and Trust Company

       $15,000,000.00    

  Fifth Third Bank

       $15,000,000.00    

  DZ Bank AG

       $13,000,000.00    

  First National Bank of Pennsylvania

       $13,000,000.00    

  The Northern Trust Company

       $10,000,000.00    

  Intesa Sanpaolo S.p.A., New York Branch

       $10,000,000.00    

  Svenska Handelsbanken (AB) Publ

       $10,000,000.00    

  First Niagara Bank, N.A.

       $10,000,000.00    

  Grand Total

        $350,000,000.00    



--------------------------------------------------------------------------------

SCHEDULE IV

PART A

PART B



--------------------------------------------------------------------------------

SCHEDULE VI

PART A

PART B



--------------------------------------------------------------------------------

SCHEDULE IX